Grant, J.
This suit involves the value of 326 cedar railroad ties. Each party claims title. The title depends upon whether the ties' were cut from, and through a' trespass upon; the lands of the defendants, or upon other lands. If cut from the lands of the defendants, the title is in them. If cut from the other lands, the title is in the plaintiffs. There have been three trials before a jury, and each time a verdict has been rendered in favor of the plaintiffs. Twice the court below set the verdict aside, upon the motion of the defendants, on the ground that the verdict was against the weight of the evidence. After three verdicts, the court refused to grant a new trial. Defendants now ask that this action of the circuit court be reviewed.
It is unnecessary to review the testimony. There was substantial evidence in behalf of the plaintiffs. Three *365juries have believed the witnesses on the part of the plaintiffs, rather than those in behalf of the defendants. It is not contended that there is not a conflict of evidence, so that the question is a proper one for the jury. After three juries have passed upon it, we think the court below was justified in refusing a fourth trial.
Judgment affirmed.
Moore, Carpenter, and Montgomery, JJ., concurred with Grant, J.
Hooker, C. J. I think that a new trial and change of venue should be granted.